Case 1:17-cr-00101-LEK Document 645 Filed 11/15/19 Page 1 of 2   PageID #: 5516




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S MOTION FOR
          Plaintiff,                   MISCELLANOUS RELIEF;
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


      DEFENDANT’S MOTION FOR MISCELLANEOUS RELIEF

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides Defendant’s Motion for Miscellaneous Relief, which Mr.

   Williams has entitled as: “Motion For The Satanic U.S. Attorney’s

   Gregg Paris Yates, Ronald G. Johnson, Kenneth Sorenson and
Case 1:17-cr-00101-LEK Document 645 Filed 11/15/19 Page 2 of 2   PageID #: 5517




   Kenji Price Acting On Behalf Of The Demonic Corporation Called

   The United States Of America (Title 28 U.S.C. 3002(15)(a)), To

   Prove That The United States Code Applies To Private Attorney

   General Anthony Williams And They Have Jurisdiction.” Also are

   attached are Declaration of Counsel and Exhibit “A.”

      Dated: November 15, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
